82081: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-32943: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82081


Short Caption:GALAXY GAMING, INC. VS. SAUCIERCourt:Supreme Court


Related Case(s):81626, 82399


Lower Court Case(s):Clark Co. - Eighth Judicial District - A815190Classification:Civil Appeal - General - Other


Disqualifications:SilverCase Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:11/23/2020 / Gugino, SalvatoreSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantGalaxy Gaming, Inc.Emily Allen-Wiles Buchwald
							(Pisanelli Bice, PLLC)
						James J. Pisanelli
							(Pisanelli Bice, PLLC)
						Jordan T. Smith
							(Pisanelli Bice, PLLC)
						Debra L. Spinelli
							(Pisanelli Bice, PLLC)
						


RespondentRobert B. SaucierDylan T. Ciciliano
							(Garman Turner Gordon)
						Erika A. Pike Turner
							(Garman Turner Gordon)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


01/12/2021OverdueManual Due ItemSettlement Judge





Docket Entries


DateTypeDescriptionPending?Document


11/13/2020Filing FeeFiling Fee due for Appeal. (SC)


11/13/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-41582




11/13/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-41584




11/18/2020Filing FeeE-Payment $250.00 from Jordan T. Smith. (SC)


11/18/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-42147




11/23/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Salvatore C. Gugino. (SC)20-42702




12/02/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for December 16, 2020, at 10:00 AM via Zoom. Case Nos. 81626/81936/82081. (SC)20-43708




12/04/2020Docketing StatementFiled Docketing Statement Civil Appeals. (SC)20-44076




12/10/2020Docketing StatementFiled Respondent's Response to Appellant's Docketing Statement. (SC)20-44923




12/28/2020Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. Case Nos. 81626/81936/82081. (SC)20-46681




12/29/2020Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix.  (SC)20-46763




01/11/2021Transcript RequestFiled Certificate That No Transcript is Being Requested. (SC)21-00802




03/26/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's opening brief and appendix due: April 12, 2021. (SC)21-08733




04/12/2021BriefFiled Appellant's Opening Brief. (SC)21-10565




04/12/2021AppendixFiled Appendix to Opening Brief  Volume I of IV. (SC)21-10579




04/12/2021AppendixFiled Appendix to Opening Brief Volume II of IV. (SC)21-10580




04/12/2021AppendixFiled Appendix to Opening Brief  Volume III of IV. (SC)21-10581




04/12/2021AppendixFiled Appendix to Opening Brief Volume IV of IV. (SC)21-10582




04/12/2021MotionFiled Appellant's Motion to Redact Portions of Galaxy Gaming, Inc.'s Appendix to Opening Brief. (SC)21-10583




04/16/2021Order/ProceduralFiled Order Denying Motion. Appellant filed a motion to redact portions of the appendix.  Appellant does not identify which specific portions of the appendix it wishes to redact.  Accordingly, the motion is denied without prejudice. (SC)21-11004




04/23/2021MotionFiled Appellant's Amended Motion to File Volumes II and III of Galaxy Gaming, Inc.'s Appendix to Opening Brief Under Seal.  (SC)21-11840




04/30/2021Order/ProceduralFiled Order.  Appellant's amended motion filed on April 23, 2021, is granted to the following extent.  The request to redact portions of Volumes II and III of the appendix is granted.  SRCR 7.  The redacted volumes of the appendix were filed on April 12, 2021.  The clerk shall file the copies of Volumes II and III of the appendix, received on April 28, 2021, under seal.  The clerk shall return, unfiled, the documents received on April 19, 2021.  (SC)21-12388




04/30/2021AppendixFiled Appellant's Appendix in Support of Galaxy Gaming, Inc.'s Opening Brief. Volumes of II and III of IV. (FILED UNDER SEAL PER ORDER 4/30/21). (SC)


05/12/2021BriefFiled Respondent's Answering Brief. (SC)21-13689




06/11/2021BriefFiled Appellant's Reply Brief. (SC)21-16922




06/11/2021AppendixFiled Appellant's Appendix to Reply Brief. Vol. 1. (SC)21-16923




06/14/2021Case Status UpdateBriefing Completed/To Screening. (SC)


09/07/2021OtherJustice Abbi Silver disqualified from participation in this matter. Disqualification Reason: Voluntary Recusal


10/07/2021MotionFiled Stipulated Request for Stay of Supreme Court Proceedings. (SC)21-28787




10/18/2021Order/ProceduralFiled Order Granting Motion. The parties have filed a stipulation to "stay" this appeal pending settlement negotiations and implementation of the settlement.  The stipulation is treated as a joint motion to defer disposition of this appeal and granted to the following extent.  Appellant shall have until January 7, 2022, to file a report in this court regarding the status of the parties' settlement.  If the parties implement a settlement before that date, appellant shall immediately file a motion or stipulation to dismiss this appeal. (SC)21-29856




11/15/2021MotionFiled Stipulation to Dismiss Appeal. (SC)21-32796




11/16/2021Order/DispositionalFiled Order/Stipulated Dismissal.  Pursuant to the stipulation of the parties, and cause appearing, and "this appeal is dismissed." The parties shall bear their own costs and attorney fees.  Case Closed/No Remittitur Issued.  (SC)21-32943





Combined Case View